Citation Nr: 1203250	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to December 28, 2010, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent since December 28, 2010, for PTSD and adjustment disorder with depressed mood.

3.  Entitlement to an effective date earlier than December 23, 2010, for the assignment of a 50 percent disability rating for postoperative, total left shoulder arthroplasty.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in March 2009 and June 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  The title page of this decision accurately sets forth the issues on appeal.  The Board notes that a July 2011 written statement from the Veteran's representative indicates that the Veteran was satisfied with the 50 percent rating assigned to his left shoulder; as such, that issue is not on appeal.  That document also was a notice of disagreement as to the effective date of the rating for the total left shoulder arthroplasty; this issue is addressed in the REMAND portion of the decision below.   See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (Where a jurisdiction conferring NOD has been received and no statement of the case (SOC) has been issued, the Board has no discretion, and the case must be remanded for the issuance of a SOC).
  
The issues of entitlement to an effective date earlier than December 23, 2010, for the assignment of a 50 percent disability rating for postoperative, total left shoulder arthroplasty and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 28, 2010, the Veteran's PTSD was manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas.

2.  At no time during the appeal period has the Veteran's PTSD been manifested by total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial evaluation of 70 percent for service-connected PTSD are met prior to December 28, 2010.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 100 percent evaluation for service-connected PTSD are not met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in June 2007, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in March 2009 and December 2010.  38 C.F.R. § 3.159(c)(4) (2011).  The December 2010 VA examiner addressed severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The December 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that in March 2009, service connection was established for PTSD, and a 50 percent disability evaluation was assigned effective May 8, 2007 -- the date the Veteran filed his claim for service connection.  In June 2011, the Veteran's service-connected psychiatric disability was recharacterized to include adjustment disorder with depressed mood (secondary to service-connected left shoulder), and the disability evaluation was increased to 70 percent.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411-9440 (2011), a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a zero percent evaluation.  

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

The next higher rating of 50 percent also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

In April 2007, the Veteran was referred to VA mental health clinic by his primary care physician for a PTSD consultation.  The Veteran reported that he had served for several years in the Navy including in combat in Vietnam and that he had retired from the Army National Guard at the rank of Major after spending over 20 years in that branch.  The Veteran reported that he had always been bothered by his experiences in Vietnam but had been able to manage these symptoms fairly well until the war in Iraq, and that for the past one to two years, his symptoms had escalated significantly.

Mental status examination demonstrated that the Veteran was alert and oriented times four with no perceptual distortions.  His intelligence was clinically estimated above average.  His immediate and recent memory was occasionally faulty with remote memory grossly intact.  His judgment and impulse control was good, and his insight was moderate.  His affect was dysphoric but appropriate to ideation.  PTSD symptoms included intrusive memories, nightmares, flashbacks, hypervigilance, and anger.  The depressive symptoms included sadness, crying, overeating with significant weight gain, impaired sleep, irritability, isolation, decreased libido, decreased energy, feelings of helplessness, and anhedonia.  The Veteran denied suicidal ideation or intent.  

The examiner noted that the Veteran displayed both PTSD and significant depression and that he had been prescribed Citalopram and Trazodone but had yet to see any positive or adverse effects.  Axis I diagnoses included PTSD, chronic and depression, not otherwise specified (NOS); Axis IV was severe; and Axis V noted a Global Assessment of Functioning (GAF) range of 45-50.

In early May 2007, the Veteran met with a clinical psychologist for possible counseling for stress and anxiety and an evaluation for PTSD.  The Veteran reported nightmares and intrusive thoughts about Vietnam events.  The Veteran also reported becoming withdrawn, gaining weight, and avoiding sleep because of nightmares.  The Veteran stated that he wanted to be supportive to the returning Iraqi veterans but found himself very conflicted about these veterans and became nauseous at ceremonies as he felt that the Vietnam veterans were either ignored or treated badly by the civilian community.  The Veteran stated that his wife found him becoming "mean" and making uncalled for comments in public towards young people.  

The Veteran reported that he and his wife were managing a large apartment complex but that due to increasing shoulder pain, he had to hire someone to do much of the work which he found infuriating as well as humiliating.  Relevant psychosocial history included the use of antidepressants with little success.  The Veteran denied a family history of depression, substance abuse, or suicide.  

Mental status examination demonstrated that the Veteran was neatly groomed but obese.  He was alert and cooperative.  He was near tears or tearful at intervals.  His thoughts were logical and well connected.  He was preoccupied with events which occurred on board the aircraft carrier, and he described some events in the present tense.  The Veteran described himself as feeling frustrated and sad but clearly appeared angry at intervals.  His range of affect was normal and consistent with thought content.  The Veteran described primary problems as dealing with memories and feelings associated with his experiences in Vietnam.  Diagnoses on Axis I were Depression NOS and R/O PTSD.

In late May 2007, the Veteran reported intrusive memories, significant nightmares, avoidance behaviors, and social impairment.  The Veteran reported being bothered by cues that reminded him of events that occurred in the service.  He also reported significant insomnia, anger management problems, poor concentration, hyper startle response, hyper vigilance, as well as significant symptoms of depression.  The provider noted that it appeared as though the Veteran had a significant increase in symptoms in the past 4-5 years which coincided with the onset of the war in the Middle East.  The provider noted that the Veteran completed the PTSD checklist and scored a 64, indicative of a full diagnosis of PTSD.

Mental status examination demonstrated that the Veteran was alert and oriented times three.  He was cooperative.  His immediate, recent, and remote memory appeared to be intact.  His thought process and content were unremarkable, and there were no overt signs or any psychotic process at that time.  The Veteran's speech was logical and goal directed.  The examiner noted that the Veteran appeared to be a valid historian.  The Veteran's motor behavior was unremarkable, his insight and judgment appeared to be adequate for self care, and there was no reported suicidal or homicidal ideation.  Diagnostic impression on Axis I was PTSD, chronic with a GAF of 49.     

On September 27, 2007, the VA psychiatrist noted that the Veteran had undergone surgery on his right elbow which had been very successful, and he was healing well.  It was noted that the Veteran had much more function and strength in it.  The Veteran also reported that he and his wife had been promoted twice in the prior three months, and that they were now the managers of their company's premier luxury apartment complex.  The Veteran also reported that although he had nightmares of combat 2 to 3 times per week, he was managing his PTSD symptoms fairly well.  The examiner noted that the Veteran's mood was bright and optimistic, and his affect was euthymic and appropriate to ideation.  A GAF of 55 was assigned.

In an April 2008 letter, the Veteran stated that he had flashbacks and nightmares that had increased to the point that a few hours sleep at night was a luxury and that he distanced himself from his family, friends, and co-workers.

The Veteran underwent VA examination in March 2009 at which time he reported daily memories of traumatic experiences and occasional nightmares which had decreased in frequency due to medication.  The Veteran stated that his wife had reported, however, that he continued to be agitated in his sleep.  The Veteran also reported becoming distressed when exposed to stimuli reminding him of the traumatic experience including the sound of helicopters.  The Veteran also reported avoiding thoughts, feelings, and memories, as well as situations such as television shows about the Navy or being around helicopters.  The Veteran reported a loss of interest in previously pleasurable activities such as hunting and fishing, and he described some degree of emotional and social withdrawal.  The examiner noted that the Veteran had stated that he was just not interested in being around people which was in contrast to previous levels of more interest in social activities.  The Veteran reported a disturbed sleep pattern, awakening throughout the night and sleeping at best three to four hours.  The Veteran also reported some difficulty with anger, irritability, and impatience at home and at work as well as decreased concentration and focus due to the intrusive memories.  The examiner noted that the Veteran was hypervigilant, on guard, and on watch.  The examiner also noted that the Veteran had been receiving VA psychiatric care since 2004 approximately every one to two months and was being treated with the Prozac and Ambien.

The examiner noted that the Veteran had worked for the past 16 months managing an apartment complex and described some difficulty at work because of irritability, impatience, as well as difficulty with concentration and focus.  The Veteran denied drug or alcohol difficulties.  The examiner noted that the Veteran reported an increase in the level of his reexperiencing phenomenon since around 2001-2002, and opined that it appeared that the onset of the current war seemed to be contributing to the increase in the Veteran's symptoms as well as his slowing down in his work and having more time on his hands.  

The examiner noted that the Veteran had been married for 34 years and described increasing social isolation and lack of interest in social activities although the Veteran stated that he and his wife occasionally went out to eat with friends.  The examiner noted that the Veteran had a Bachelor's Degree in Business Administration.  The Veteran denied any legal difficulties and reported that he was currently working managing an apartment complex.

Mental status examination demonstrated that the Veteran was alert, oriented, and cooperative.  His mood appeared to be mildly depressed.  His affect was somewhat guarded.  His thoughts were clear and goal oriented.  There was no evidence of delusions or hallucinations.  His cognitive abilities including capacity for abstraction, judgment, and memory were intact, although the Veteran described some difficulty with concentration and focus because of his PTSD symptoms.  The Veteran's grooming and hygiene were appropriate.  His speech and communication were appropriate.  There was no panic, paranoia, or obsessional rituals.  There was some hypervigilance.  There was no suicidal ideation.  Axis I diagnosis was PTSD, and a GAF of 60 was assigned.

In a September 2009 letter from the Veteran's wife, she states, in pertinent part, 

... Our job requires that we work as a team and his part of the team is not functioning very well.  We are managers together for an apartment community which requires communicating with people.  Because of his PTSD he is unable to deal with issues that arise daily and nightly.  He cannot handle any kind of conflict or correction from anyone including me and our children.  He cannot answer the phones because of his PTSD ... The children and I walk on tiptoes so "Dad" will not get mad, upset, and blow up at us [or] withdraw from us completely.  When his PTSD flares up, and we never know when it will, we don't know what the outcome will be.  I do not believe that he can function in any job that has any stress of any kind.  He is on medications that [he] must take for the rest of his life just to be able to make it through the day. ... 

In a September 2009 letter from the Veteran's daughter, she states, in pertinent part,  

In the past few years I have noticed a change in my dad's personality.  He has been a part of many important decisions in my life and he was always able to provide me with wisdom and advice.  I always knew and felt that I could go to him about anything.  But now because of his PTSD, there are times I am cautious of the things I say to him because he might be irritable, over-react, or have an outburst of anger.  Some days he becomes a recluse and does not want to hang out with the family.  My dad's life has changed and so has the rest of the family. ...

In December 2010, the Veteran underwent VA examination at which time he reported problems with depression, poor concentration, sleep disturbance, nightmares, irritability, and an inability to relax.  The Veteran reported being depressed for a long time but having increased depression over the prior 5 or 6 years because of the news about Iraq and Afghanistan. The Veteran reported that when depressed, he wanted to be left alone.  The Veteran reported that his family did not want to be around him because of his anger and fear that he would "react."  The Veteran admitted to having a "quick fit" but reported that it was all verbal with no destructive or aggressive behavior.  The Veteran reporting being depressed all of the time unless he was distracted by a project, a football game, or a movie.  The Veteran reported that he did not go to see some movies because they might remind him of an incident in 1974 when "we shot down one of our own helicopters."  The Veteran reported that the movie "Top Gun" triggered such memories and that he can "relive that moment constantly."  The Veteran reported thinking about "things that have happened," and sleeping for only two hours at a time and taking 10 to 15 minutes to fall back to sleep.  The Veteran also reported avoiding anything having to do with the military as well as certain news and television programs.  The Veteran reported shopping for things he needs but not relaxing or enjoying shopping.  The Veteran also reported going to restaurants depending on his mood.  

The Veteran reported having problems with concentration and difficulty remembering how to do things that he used to know how to do.  The Veteran reported driving but forgetting where he was going and missing turns.  

The Veteran reported having physical problems and worrying about losing his job.  He reported that he and his wife were co-managers of an apartment complex.  He reported doing the maintenance while his wife dealt with the people.  The Veteran reported that they had been married for nearly 37 years, and that his mood had an effect on their relationship.  The Veteran reported living with his wife and 32 year old son.  The Veteran reported watching television, emailing, using face book on the computer, going out to eat, and going to the movies with his wife.  The Veteran reported previously having friends but feeling as if his moodiness had chased them away.  He also reported driving despite disapproval from his family.  He also denied legal problems and problems with drugs and alcohol.  The Veteran reported seeing a psychiatrist about once every three months.  

Objective examination demonstrated appropriate grooming and hygiene.  The Veteran's speech was clear with a good ability to express himself.  His affect was sad and tearful at times, and his overall mood seemed depressed.  His orientation was appropriate, and his thinking was local, productive, and spontaneous.  The Veteran's thought content was notable for preoccupation with the helicopter crash incident and with his current physical problems.  Relationships with others seemed fair in quality but with a low frequency of contact and a preference for being alone.  Self esteem was low.  The Veteran was easily off track.  Reasoning skills indicated the capacity for abstract thinking, with an estimated intellectual functioning level in the above average range.  The Veteran was open and cooperative with good eye contact.   The examiner noted that judgment was diminished by the Veteran's mood leading to anger and that the Veteran was aware of his problems and was cooperating with treatment.

The examiner noted that the Veteran was having problems with both PTSD and depression and that his PTSD was triggered by witnessing a helicopter accident during his time in the Navy and continued to be manifested by intrusive memories, nightmares, efforts to avoid stimuli that reminded him of his trauma, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, anger outbursts, concentration problems, and hypervigilance.  He also had problems with depression triggered by his physical difficulties and leading to feelings of sadness and worthlessness, diminished pleasure, irritability and low energy.  

The examiner noted that problems are occurring on a daily basis with his PTSD present since he was in the Navy and his depression present over the last 5 or 6 years.  

The Veteran's PTSD and depression impair his social relationships, marital functioning, occupational achievement, judgment, and mood.  The examiner noted that the Veteran has deficiencies in most areas of his occupational and social functioning due to PTSD because of how it causes near continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  He has reduced reliability and productivity in his occupational and social functioning because of depression and how it causes flattened affect, impaired judgment, and disturbances of motivation and mood.  

Diagnoses on Axis I included PTSD, chronic and adjustment disorder with depressed mood.  GAF of 50 was assigned for PTSD due to low social tolerance and no friends and 54 was assigned for depression due to over eating and few activities.

In a February 2011 Addendum, the VA examiner who conducted the December 2010 PTSD VA examination opined that it was more likely than not that the Veteran's depression was caused by his physical problems that started in the Navy and had increased over the last 5-6 years despite treatment.  The examiner opined that the Veteran had two distinct psychiatric problems stemming from two distinct causes both of which started in the service but which were not connected to each other.

The findings of record indicate that at different times during the appeal period, the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment, and mild memory loss), some of the rating criteria for a 50 percent rating (circumstantial speech, impairment of short-term memory, diminished judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships), and criteria for a 70 percent rating (suicidal ideation, near continuous depression affecting the ability to function appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances). 

The Board notes that during the entire appeal period, the Veteran's GAF scores ranged from a high of 60 to a low of 45.  

VA records dated from May 2007 to February 2011 include diagnoses of PTSD and depression, NOS; and except for a September 27, 2007 GAF score of 55, a January 16, 2009 GAF score of 55, a March 2009 VA PTSD VA examination GAF score of 60, and a June 19, 2009 GAF score range of 50-55, the GAF scores ranged from 45 to 50.  

In this case, the GAF scores are highly probative as they relate directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  A GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with co-workers). 

As the GAF scores indicate, the Veteran's PTSD symptoms have fluctuated, although not much, throughout the appeal period.  Per the DSM-IV, the lowest score in that range contemplates serious symptoms or any serious impairment in social, occupational, or school functioning and the highest score in that range contemplates moderate symptoms.  Thus, the majority of the GAF scores assigned by the Veteran's treating physicians ranged from 45 to 50.  
 
The Board acknowledges that the Veteran has more than one psychiatric disorder and that some of the symptoms overlap.  The Board finds that there is an inadequate basis upon which to dissociate the Veteran's other psychiatric disorders and symptoms from his PTSD symptoms at this time. See Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102  requires that reasonable doubt on any issue be resolved in the Veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  However, in this case, service connection has been established effective December 28, 2010.

Although the Veteran has been married to his wife for nearly forty years, there is evidence that he has been withdrawing from family, friends, and coworkers since he filed his claimed.  This was noted by the Veteran in early May 2007 when he noted that he was becoming withdrawn, at the March 2009 VA examination when he noted that he was not interested in being around people, and at the December 2010 VA examination when he noted that when depressed, he just wanted to be left alone.  The Veteran's daughter also noted in her September 2009 statement that some days her father became a recluse and did not want to hang out.

Although there is documentation of improvement in symptoms such as nightmares and sleep impairment due to medication management, it appears that the Veteran's other PTSD symptoms have been consistent throughout the entire appeal period.  In fact, during the time when the Veteran's PTSD symptom's appeared to be at their least severe, during the March 2009 VA examination, the veteran still reported occasional nightmares, loss of interest in previously pleasurable activities such as hunting and fishing, emotional and social withdrawal, sleeping only three to four hours a night, difficulty with anger and irritability causing difficulty at home and friction at work, decreased concentration and focus, and hypervigilance.

Further, although the Veteran worked during this period, there is evidence of severe occupational impairment.  In a September 2009 statement, his wife documented the Veteran's problems with his work tasks and his inability to deal with people and cope with job stress.  

Although there is medical evidence that characterizes the Veteran's PTSD symptoms as moderate prior to December 28, 2010, the Board believes that this is a case where the positive evidence and the negative evidence are at least in a state of equipoise.  Taking such evidence, including his hearing testimony, into account, the Board finds that the Veteran's PTSD has been manifested by symptomatology that resulted in occupational and social impairment, with deficiencies in most areas, such as work, and family relations, judgment, thinking or mood. Therefore, the Board finds that the Veteran's symptoms prior to December 28, 2010, and throughout the appeal period, exceed the criteria for the 50 percent rating and more nearly approximate the criteria for the 70 percent rating.  

However, they do not approach the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.   There has never been any indication of such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name. 

Accordingly, an increased evaluation to 70 percent is warranted prior to December 28, 2010, and throughout the appeal period.  38 C.F.R. § 4.130, Code 9411 (2011). 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD and adjustment disorder with depressed mood present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

An initial evaluation of 70 percent, but no more, for service-connected PTSD prior to December 28, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

In May 2007, the Veteran requested an increase in his left shoulder disability as it had increased in severity.  In a November 2007 decision, the disability evaluation for service-connected traumatic arthritis, left acromioclavicular joint with degenerative changes was increased from 20 percent to 30 percent effective May 8, 2007.  

In September 2008, the Veteran advised that he had left shoulder replacement surgery and requested a temporary total rating.  By a May 2009 rating decision, a temporary total evaluation was assigned effective September 10, 2008, and November 1, 2008.  A 20 percent disability rating was then assigned from November 1, 2009.  The Veteran disagreed with the 20 percent rating, a Statement of the Case was issued, and the Veteran perfected his appeal.

Subsequent to the Veteran perfecting his appeal, in a June 20, 2011 Decision Review Office Decision, the pre-surgical evaluation of 30 percent for postoperative, total left shoulder arthroplasty was reinstated November 1, 2009 and an increased evaluation of 50 percent was assigned from December 23, 2010.

In July 2011, the Veteran's representative submitted a Notice of Disagreement attached to the Veteran's letter expressing his disagreement with the effective date for the assignment of the 50 percent disability evaluation for his service-connected left shoulder disability.  The Veteran's representative specifically stated that the Veteran was satisfied with the rating of 50 percent.   The RO must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to the issue of entitlement to an effective date earlier than December 23, 2010, for the assignment of a 50 percent disability rating for service-connect left shoulder disability.  

With respect to the issue of entitlement to a TDIU, the Veteran contends that his service-connected disabilities render him unemployable.   In a July 2011 letter, the Veteran stated that he is unable to work due to the combination of his service-connected disabilities.    

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).   Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected. See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include PTSD (70 percent), left shoulder arthroplasty (50 percent), and bilateral hearing loss (zero percent).

In a July 2011 statement, the Veteran raised the issue of entitlement to service connection for right shoulder disability.  This matter is inextricably intertwined with the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an effective date earlier than December 23, 2010, for the assignment of a 50 percent disability rating for postoperative, total left shoulder arthroplasty.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

All appropriate action should be undertaken to address the raised claim of entitlement to service connection for a right shoulder disability.   
 
2.  All VA outpatient treatment records pertaining to treatment for all service-connected disabilities and the right shoulder from July 2011 to the present from the VAMC Fayetteville should be obtained and associated with the claims file.

3.  Undertake all appropriate development, to include obtaining tax returns, pay stubs or employer statements, as appropriate, to identify when the Veteran stopped performing substantial gainful employment.  If the Veteran is no longer working, schedule him for a VA TDIU examination to determine the nature, extent and severity of all his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities only.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

4.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


